Citation Nr: 0319535	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The veteran served on active from January 1965 to January 
1968 and from August 1972 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran was scheduled for a personal hearing before a 
traveling Veterans Law Judge in June 2003; however, he failed 
to appear for the scheduled hearing.  He has not requested 
that the hearing be rescheduled.  Therefore, his request for 
such a hearing is considered withdrawn.

In February 2003, the veteran brought forth claims seeking 
entitlement to service connection for hearing loss and 
entitlement to an increased compensable rating for 
lumbosacral strain.  These matters have not been addressed by 
the RO.  Therefore, they are referred to the RO for 
appropriate action.


REMAND

The medical evidence of record shows that the veteran is 
followed on a regular basis for hypertension, but the most 
recent evidence of this treatment is dated in June 2001.  The 
veteran was most recently afforded a VA examination to 
determine the current degree of severity of his hypertension 
in September 2001

In a VA Form 9 submitted in May 2002, the veteran essentially 
alleged that his blood pressure is usually higher than it was 
at the time of the VA examination.  He also requested a Board 
hearing and stated that he would provide medical evidence 
demonstrating worsening of his hypertension at the hearing.  
As noted above, the veteran did not appear for the Board 
hearing scheduled for June 2003.  In view of the veteran's 
allegation that the results of the most recent VA examination 
do not accurately reflect the severity of his hypertension 
and the indication that more recent medical evidence 
pertaining to the severity of this disability is available, 
the Board believes that further development of the record 
should be completed before the Board decides this claim.

The Board is also of the opinion that the veteran has not 
been adequately informed of the evidence that he should 
submit to reopen his claim for service connection for 
residuals of a left eye injury.  Therefore, additional 
development with respect to this issue is also in order. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request from the 
veteran identifying information and any 
authorization necessary for it to obtain 
copies of all medical records, not 
already of record, pertaining to 
treatment or evaluation of the veteran 
for any left eye problems since his 
discharge from service and/or treatment 
or evaluation of the veteran since June 
2001 for hypertension.  

2.  The RO should also request the 
veteran to provide medical evidence, such 
as a statement from a physician, 
supporting his contention that he has 
current disability of the left eye due to 
service trauma.

3.  The RO should inform the veteran that 
any information and evidence submitted in 
response to the RO's request must be 
submitted within one year of the date of 
the request.

4.  The RO should attempt to obtain 
copies of any records identified but not 
provided by the veteran.  If it is 
unsuccessful in obtaining any such 
records, it should so inform the veteran 
and his representative and request them 
to provide the outstanding records.

5.  When all indicated development to 
obtain records pertaining to the 
veteran's hypertension has been 
completed, the veteran should be afforded 
a VA examination to determine the current 
degree of severity of his hypertension.  
The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  
The RO must ensure that all information 
required for rating purposes is provided 
by the examiner.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



